DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on October 18, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding rejection which is withdrawn.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Daniel Kamkar on February 17, 2022.
The application has been amended as follows: 
Cancel claims 17-21
Claim 6.	Replace “27” with “12”
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed processes are novel and nonobvious over the prior art.  The point of novelty includes the specific method steps which comprises, for claim 1, the combining of a first, second and third reaction mixtures containing specific reagents, and further adding N,N’-carbonyldiimidazole to form the product; and for claim 29, the combining of hydroxylamine hydrochloride, triethylamine, N,N-dimethylformamide and ethyl acetate to form a first reaction mixture, adding an R-substituted acyl chloride and additional triethylamine to the first reaction mixture, and adding N,N’-carbonyldiimidazole.  The closest reference can be considered to be, for example, Dube et al.  The reference 
    PNG
    media_image1.png
    58
    210
    media_image1.png
    Greyscale
 which does not anticipate the claimed invention.  Neither the reference nor the state of the art teach or suggest the requisite modification to steps and reagents to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/SUN JAE YOO/           Primary Examiner, Art Unit 1626